Title: From Alexander Hamilton to James McHenry, 4 May 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York May 4. 99
          
          Col Ogden has written to m requested me to have appointed bridgetown as a Company Rendezvous in the place of Woodbury to which I have consented. I will thank you to instruct Colonel Rhea to make the a contract for the former place, if so requested by Col Ogden
          with consideration I am Sir Your obed servt.
           Secy. of War
        